Citation Nr: 9935308	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable disability rating for service 
connection for labyrinthitis.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in July 1994.  The RO granted service 
connection for labyrinthitis and assigned a noncompensable 
rating for this disability.  In June 1999, the RO expanded 
service-connected labyrinthitis to include both ears.  


FINDING OF FACT

The veteran's labyrinthitis is not manifested objective 
findings supporting a diagnosis of vestibular disequilibrium 
causing occasional dizziness, evidence of hearing impairment 
or suppuration, or probative evidence showing moderate 
impairment manifested by tinnitus and occasional dizziness.


CONCLUSION OF LAW

The criteria for a compensable rating for service connection 
for labyrinthitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.31, 4.87a, 
Diagnostic Code 6204 (1998) (effective prior to June 10, 
1999); 38 C.F.R. § 4.87, Diagnostic Code 6204 (1999) 
(effective June 10, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveals the veteran 
complained of a one-month history of dizzy spells in January 
1992.  These were associated with a weak stomach.  The 
examiner assessed lightheadedness and advised the veteran to 
consume plenty of fluids.  

The service medical records next reveal complaints of a 
three-day history of dizzy spells in May 1993.  The 
assessment was dehydration for which she received intravenous 
fluids.  The veteran underwent repeat examinations throughout 
the course of the day.  The veteran complained of continued 
lightheadedness with positional changes.  The assessment was 
persistent symptoms consistent with dehydration or fluid 
depletion.  

Two days later the veteran was admitted to the hospital 
because of unsteady gait.  She remained under observation for 
three days and then was discharged to limited duty.  The 
diagnosis was resolving viral syndrome, residual labyrinthine 
dysfunction, and mild anemia of undetermined origin.  

In June 1993, the veteran reported that her unsteady gait 
persisted after hospitalization for approximately three weeks 
with continued dizziness in hot weather.  She recalled 
similar episodes associated with heat and febrile illnesses 
since an early teen.  At that examination her gait was normal 
and noted to be markedly improved from her hospitalization.  
Examination of the eyes showed mild bilateral nystagmus, 
which was more pronounced on upward gauge.  The assessment 
was recurring labyrinthine dysfunction, with onset of 
menarche, and exacerbated by heat and febrile illness.  It 
was noted that there was no evidence of anemia at the time.

Examination by the neurology clinic in June 1993, revealed a 
history of attacks occurring once per week while in the El 
Paso summer heat.  The episodes began with an unsteady wide 
based gait.  This was followed by moving colored transparent 
squares in her field of vision.  This was followed by 
diplopia, horizontal or vertical.  The veteran reported 
sometimes feeling nauseated and occasionally had emesis, 
which helped the symptoms.  The episodes were generally 
preceded by an ice pick like pain in one temple or the other.  
Independent of those episodes it was noted that she also got 
many unilateral occipital tension headaches that lasted about 
twenty minutes with photophobia.  The neurologist conducted 
an extensive neurological examination.  The impression was a 
long history of episodic bulbar symptoms that seemed to be 
triggered by heat and/or dehydration.  The neurologist 
referred the veteran for magnetic resonance imaging (MRI) 
because of the possibility of epilepsy or demyelinating 
disease, but indicated that these episodes sounded most like 
Bickerstaff Migraine.  A brain MRI performed in August 1993, 
which the neurologist later concluded revealed no significant 
abnormality.  In October 1993, the neurologist noted that the 
veteran had been treated with a low dose of Nortriptyline and 
her symptoms had completely resolved.

The veteran was examined by VA for compensation purposes in 
June 1994.  She reported that she had had right ear 
labyrinthitis in service manifested by inner ear discomfort 
and imbalance, but after taking medication she was improved.  
The veteran related that she still occasionally had 
imbalance.  She also reported that she had ringing of the 
left ear once or twice per week with a duration of about 15 
to 20 minutes, but did not have ringing in the ears at that 
time.  Examination of the ears showed the canals were clear.  
Musculoskeletal and neurologic examinations, which included 
gait testing and rapid alternating movements, were normal.  
The examiner rendered a diagnosis of history of right ear 
labyrinthitis, controlled by medication.  

The veteran also underwent an audiological examination in 
June 1994.  The veteran complained of hearing loss and right 
ear tinnitus, and imbalance when ill.  The veteran reported 
that the tinnitus consisted of a buzzing twice per week for 
15-to-20 minutes.  The ear canals were clear on otoscopic 
inspection.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
0
5
0

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was hearing within normal limits, bilaterally.  
The examiner did not diagnose tinnitus.  

In July 1994, the RO awarded service connection for 
labyrinthitis and assigned a noncompensable rating, effective 
April 6, 1994.  In June 1999, the RO included both ears as 
affected by labyrinthitis but continued the noncompensable 
rating. 

In an August 1994 statement, the veteran argued that the 
noncompensable rating was incorrect since she had ongoing 
problems with gait and balance.  She stated that this was not 
addressed at the VA compensation examination.  The veteran 
submitted a statement in April 1995.  She reported that she 
had daily episodes of imbalance.  This appeared to represent 
a worsening of the veteran's disorder as compared to the 
findings of the June 1994 VA medical examination.  

In July 1997, the Board remanded the case to the RO in order 
to obtain medical treatment records and to provide the 
veteran another VA compensation examination to determine the 
nature and severity of her labyrinthitis.  

In a March 1998 response to a request for information 
regarding treatment received for her labyrinthitis, the 
veteran reported only having been treated during active 
service in May 1993 and having undergone the VA examination 
in June 1994.  The evidence shows the RO requested VA 
outpatient records dated from April 1994 to June 1998, but 
there were no records of treatment for labyrinthitis.  

The veteran underwent a VA examination in May 1998.  The 
claims folder was not available for review at the time of the 
examination.  The veteran stated that she received emergency 
room treatment at the VA Medical Center whenever she 
experienced a particularly bad dizzy spell.  She stated that 
she was not followed at any of the VA clinics and her only 
medication was birth control pills.  The veteran related a 
history of the treatment received during active service for 
dizziness and imbalance.  The veteran stated that over time 
her symptoms improved but that she has had continued baseline 
balance difficulties and occasional stumbling.  She reported 
that these problems included frequent falls, running into 
walls, drifting to one side or other while walking, 
lightheadedness, dizziness, occasional vertigo symptoms 
during which things seem to be moving very dramatically, and 
a pain or pressure symptom at the right temple.  She also 
complained of bitemporal region headaches but denied 
associated nausea, vertigo, double vision, or other visual 
changes.  The physician performed a neurologic examination.  
Although the veteran reported nystagmus in lateral and 
central gaze, examination showed that extraocular was full 
and there was no dysmetria of the eyes and no nystagmus.  The 
physician stated that she repeated the various positions 
several times and in different order and the veteran was 
inconsistent about where she said that she experienced double 
vision.  Facial movement and sensation were symmetrical.  
Hearing was intact, 


bilaterally, to finger rubbing and the veteran did not 
lateralize.  Motor and strength examinations were normal and 
the physician noted that the veteran's effort was incomplete.  
Sensation tests of the feet were all normal.  Coordination 
tests of the extremities were also all normal.  The physician 
noted that when the veteran stood up from the table and 
walked across the room and back, she had a staggering gait 
that had an unusual dancing quality.  The physician then 
reported that the veteran was able to walk on her toes and 
heels and squat and stand up.  Romberg testing was negative 
and reflexes were 2+ and down going.  The diagnosis was 
status-post labyrinthitis.  The physician noted the veteran's 
complaints of persistent dizzy spells and imbalance problems, 
but stated that she was unable to localize this 
symptomatology to either ear as the veteran's symptoms were 
generalized as was her physical findings.  The physician 
commented that the veteran "does not consistently fall to 
one side or the other, and in fact, her physical examination, 
if anything, is mostly characterized by embellishment."  

Subsequently, the RO requested that the same neurologist 
review the veteran's claims folder and provide an opinion 
whether this would change any of the findings or diagnosis 
provided in the May 1998 report.  The evidence shows that the 
neurologist completed a review of the claims folder.  The 
evidence also shows that the physician attempted to contact 
the veteran on several occasions in order to obtain 
information regarding whether the veteran experienced 
tinnitus symptoms.  The veteran did not respond.  

The physician provided an addendum to the May 1998 report in 
January 1999.  The physician noted the veteran's history but 
concluded that her prior examination findings and opinion 
were unchanged.  

The evidence shows that RO obtained VA outpatient treatment 
records dated through October 1998, but they do not show 
treatment for labyrinthitis.  




Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1995), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In this case, the veteran has appealed the initial rating 
assigned for labyrinthitis.  
Therefore, consideration of the claim for a compensable 
rating will be based on the totality of the evidence, without 
predominant focus on the recent evidence of record.  


The Schedule provided a 10 percent evaluation for chronic 
labyrinthitis, manifested by tinnitus and occasional 
dizziness, which was productive of moderate disability.  A 30 
percent evaluation was warranted for severe disability 
manifested by tinnitus, dizziness and occasional staggering.  
The ratings under this diagnostic code were to be combined 
with ratings for loss of hearing or suppuration.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (effective prior to June 10, 
1999).  

The basis for evaluating defective hearing is the impairment 
of auditory acuity within the range of 1,000 to 4,000 hertz, 
according to findings on audiology clinic examinations.  For 
VA purposes, impairment of auditory acuity contemplates the 
organic hearing loss for speech.  38 C.F.R. § 4.87.  
Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz (cycles per second).  
Audiometry test results can be translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from defective hearing.  The revised 
Schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. Part 4, §§ 4.85, 4.87, 
Tables VI and VII, Diagnostic Codes 6100 to 6110 (effective 
prior to June 10, 1999).

The Schedule provided a 10 percent evaluation for chronic 
suppurative otitis media during the continuance of the 
suppurative process.  The rating under this diagnostic code 
was to be combined with the rating for loss of hearing.  
38 C.F.R. § 4.87a, Diagnostic Code 6200 (effective prior to 
June 10, 1999).  

The Schedule also provided a 10 percent evaluation for 
tinnitus, which is a persistent symptom of head injury, 
concussion, or acoustic trauma.  A 10 percent rating was also 
provided for purely subjective symptoms such as headache, 
tinnitus, or dizziness, where the symptoms are recognized as 
a properly diagnosed cerebral arteriosclerosis.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (effective prior to June 10, 
1999); 38 C.F.R. § 4.124a, Diagnostic Code 8046 (1999).

During the pendency of this appeal, the rating criteria for 
labyrinthitis were changed effective June 10, 1999.  64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. § 4.87).  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).  

Under the current rating criteria for peripheral vestibular 
disorders, a 10 percent rating is warranted for occasional 
dizziness and a 30 percent rating is warranted for dizziness 
and occasional staggering.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned.  Hearing impairment 
or suppuration shall be separately rated and combined.  38 
C.F.R. § 4.87, Diagnostic Code 6204 (effective June 10, 
1999).

Under the revised criteria, the basis for evaluating 
defective hearing did not change.  There has been no change 
to the method of evaluating bilateral hearing loss in the 
amended regulation.  It remains based on the impairment of 
auditory acuity within the range of 1,000 to 4,000 hertz, 
according to findings on audiology clinic examinations.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Codes 6100 to 
6110 (effective June 10, 1999).  

Under the revised criteria, a 10 percent evaluation for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) is warranted during 
suppuration or with aural polyps.  Hearing impairment and 
complications such as labyrinthitis and tinnitus are 
evaluated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(effective June 10, 1999).  

Under the revised criteria, a 10 percent evaluation for 
recurrent tinnitus.  A separate evaluation for tinnitus may 
be combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports a rating under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (effective June 10, 
1999).  
Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).


Analysis

The veteran's claim for a compensable rating for her service-
connected disorder is well grounded within the meaning of 38 
U.S.C.A. § 5107, in that, she has presented a claim which is 
plausible.  The evidence includes the veteran's service 
medical records and post-service VA medical records.  The 
veteran underwent two VA compensation examinations and these 
reports have been obtained.  The evidence also includes 
statements in support of the claim.  The veteran has not 
identified additional relevant evidence that has not been 
requested or obtained.  

The veteran's representative argues that the May 1998 VA 
examination is inadequate for rating purposes because the VA 
neurologist did not review the claims folder at the time of 
the examination as required by the Board's July 1997 remand 
decision.  It is argued that the examination is based on an 
incomplete history and that the duty to assist requires that 
a medical examination take into account the records of prior 
medical treatment so that the examiner is fully informed when 
rendering an evaluation.  It is further argued that the 
examiner did not address all the rating criteria under 
Diagnostic Code 6204 and that the examiner did not perform 
all necessary testing as required by the Board's July 1997 
remand decision.  Finally, the representative argues that the 
ruling in Stegall v. West, 11 Vet. App. 268, 271 (1998) 
requires that the case be remanded for further action.  

Initially, the Board notes that it did not mandate that the 
claims folder be present for review at the time of the VA 
examination or that the examiner conduct specialized testing 
and/or diagnostic studies.  The Board directed that the 
"claims folder should be made available to the examiner for 
review in conjunction with the examination."  The RO 
forwarded the veteran's claims folder to the VA neurologist 
who then reviewed the veteran's history and submitted an 
addendum to her opinion in January 1999.  The Board only 
directed that "necessary testing, including X-ray studies or 
other specialized examinations, should be conducted."  The 
Board did not require specialized testing or diagnostic 
studies be performed.  It is not required in this case 
because the VA neurologist was able to render an opinion 
regarding the nature and severity of the veteran's 
labyrinthitis based on physical examination and review of the 
veteran's medical history.  Although the VA physician 
attempted to contact the veteran in order to obtain 
additional information regarding the veteran's subjective 
complaints of tinnitus, the veteran has not responded.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (where the 
Court held that the duty to assist is not always a one-way 
street in circumstances where the claimant has the evidence 
or information).  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the claim has been obtained and no further assistance to the 
veteran is required by VA to comply with the duty to assist 
her as mandated by 38 U.S.C.A. § 5107(a).  

The veteran's bilateral hearing loss has not been evaluated 
under the schedule as amended nor has the veteran and her 
representative been notified of these modifications in a 
supplemental statement of the case.  The Board concludes 
that this is not prejudicial because the change in regulation 
has no effect on the outcome of the veteran's claim.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  The Board finds, 
therefore, that this decision is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also 38 U.S.C.A. § 7261(b) (West 1991).  

The Board finds that a compensable rating is not warranted 
based on the rating criteria extant prior to June 10, 1999 or 
under the revised criteria.  Although the service medical 
records show that the veteran was seen for a one month 
history of dizzy spells in January 1992 and a three day 
history of dizzy spells in May 1993, these records do not 
show a diagnosis of chronic labyrinthitis.  In fact, the 
examiners associated the veteran's symptoms with dehydration, 
for which she received fluids.  Subsequently, the diagnosis 
was resolving viral syndrome with a residual labyrinthine 
dysfunction.  In June 1993, examination demonstrated that the 
veteran's gait was normal and the examiner noted that she was 
markedly improved from her hospitalization.  The veteran 
underwent a MRI but the neurologist concluded that this 
revealed no significant abnormality.  In fact, in October 
1993, the neurologist noted that the veteran had been treated 
with a low dose of Nortriptyline and determined that her 
symptoms had completely resolved.  These service medical 
records do not show chronic labyrinthitis that was manifested 
by tinnitus and occasional dizziness.  In addition, at the VA 
compensation examination in June 1994, the veteran stated 
that her in-service symptoms improved after taking 
medication.  Although she indicated that she still had 
occasional imbalance, she reported that she did not have 
ringing in the ears at that time.  The physician who 
conducted that examination concluded that the veteran had 
only a history of right ear labyrinthitis, which was 
controlled by medication.  

The most probative evidence on the question whether the 
veteran has had chronic labyrinthitis manifested by tinnitus 
and occasional dizziness is the conclusions reached by the VA 
neurologist in 1998.  This examination was performed by a 
specialist.  This is also the only physician that had the 
opportunity to assess the nature and severity of the 
veteran's service-connected disability based on a review of 
the veteran's entire medical history.  The veteran complaints 
included persistent dizzy spells, imbalance problems, 
occasional stumbling and frequent falls, running into walls, 
drifting to one side or other, lightheadedness and vertigo 
symptoms.  In assessing the veteran's disability, as reported 
in the prior history and at the time of the examination, the 
physician noted that she was unable to localize the veteran's 
symptomatology to either ear as the veteran's symptoms were 
generalized as was her physical findings.  The physician 
concluded that the veteran "does not consistently fall to 
one side or the other, and in fact, her physical examination, 
if anything, is mostly characterized by embellishment."  The 
physician supported this conclusion by noting several 
inconsistent examination findings.  Although the veteran 
reported nystagmus in lateral and central gaze, examination 
showed that extraocular was full and there was no dysmetria 
of the eyes and no nystagmus.  The physician stated that she 
repeated the various positions several times and in different 
order and the veteran was inconsistent about where she said 
that she experienced double vision.  Motor and strength 
examinations were normal and the physician noted that the 
veteran's effort was incomplete.  Sensation and coordination 
testing was normal.  The physician also commented that when 
the veteran stood up from the table and walked across the 
room and back, she had a staggering gait that had an unusual 
dancing quality.  The physician then reported that the 
veteran was able to walk on her toes and heels and squat and 
stand up.  This appears to have been performed without 
difficulty.  This physician did not record objective findings 
to support a diagnosis of vestibular disequilibrium as 
required under the amended criteria.  

The Board does not ascribe significant probative weight in 
favor of the veteran's statements regarding the severity of 
her service-connected disability.  She argues that she has 
had ongoing problems with gait and balance, and, in fact, she 
reported that she had daily episodes of imbalance.  These 
statements are inconsistent with other statements made during 
service and during the June 1994 VA examination that her 
symptoms resolved following the use of medication during 
active service.  The veteran also alleged during the 1998 VA 
examination that she received emergency room treatment at the 
VA Medical Center whenever she experienced a particularly bad 
dizzy spell.  However, the RO obtained the veteran's VA 
medical records and none of these records show she received 
emergency care for her claimed symptoms.  In fact, the VA 
treatment records dated through October 1998 do not show 
treatment for labyrinthitis.  For these reasons, the Board 
finds that the veteran's statements regarding ongoing 
symptoms are not trustworthy and are not entitled to 
significant probative value.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against a compensable rating based on 
chronic labyrinthitis or peripheral vestibular 
disequilibrium.  

The Board also finds that a compensable rating is not 
warranted for hearing loss or suppuration based on the rating 
criteria extant prior to June 10, 1999 or under the revised 
criteria.  The veteran does not allege and the medical 
examination findings do not show that her symptoms have 
included suppuration.  She reported having prior ear 
discomfort during the June 1994 VA examination, but stated 
that she was improved after taking medication.  Examination 
of the ears showed the canals were clear.  The May 1998 VA 
examination also does not show that the veteran had 
suppuration.  The June 1994 audiological examination results 
show that the average right ear decibel loss was 5, and the 
average left ear decibel loss was 3.  Speech audiometry 
revealed speech recognition ability of 100 percent in each 
ear.  The above results are equivalent to Level I hearing 
loss in both ears.  38 C.F.R. § 4.87, Table VI (1998).  Such 
level of hearing loss is noncompensable.  38 C.F.R. § 4.87, 
Table VII, Diagnostic Code 6100; see Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The May 1998 VA examination findings 
show the veteran's hearing was intact, bilaterally, to finger 
rubbing and the veteran did not lateralize.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against a compensable rating based on 
hearing loss or suppuration.  

Finally, the Board finds that a compensable rating is not 
warranted for tinnitus based on the rating criteria extant 
prior to June 10, 1999, or under the revised criteria.  Under 
the criteria in effect prior to June 10, 1999 a 10 percent 
evaluation was available for tinnitus where it was a 
persistent symptom of head injury, concussion, or acoustic 
trauma.  A 10 percent rating was also provided for purely 
subjective symptoms such as headache, tinnitus, or dizziness, 
where the symptoms are recognized as a properly diagnosed 
cerebral arteriosclerosis.  

The service medical records show that the veteran did not 
sustain a head injury, concussion, or acoustic trauma.  The 
service medical records show that the veteran's persistent 
symptoms were the result of dehydration or fluid depletion.  
The evidence also does not show that the veteran's subjective 
symptoms such as headache, tinnitus, or dizziness have been 
recognized as a properly diagnosed cerebral arteriosclerosis.  
The MRI performed in August 1993 was interpreted as revealing 
no significant abnormality.  There is no probative evidence 
of record that supports a finding that the veteran's 
subjective symptoms such as headache, tinnitus, or dizziness 
have been properly diagnosed as cerebral arteriosclerosis.  

Under the amended criteria a 10 percent evaluation is 
available for recurrent tinnitus.  In this case, the 
probative evidence does not support the veteran's claim that 
she has recurrent tinnitus.  The veteran's statements 
regarding the nature and severity of buzzing and/or ringing 
in her ears has been inconsistent.  The veteran did not 
complain of tinnitus during active service but limited her 
complaints to dizziness, balance problems, visual deficit and 
headaches.  It is only after service during the June 1994 VA 
examination that the veteran reported the onset of periodic 
tinnitus affecting the right ear.  However, in her August 
1994 statement the veteran argued that she had ongoing 
problems with gait and balance but she did not allege ringing 
in the ears.  In her April 1995 statement she argued that her 
symptoms consisted of daily episodes of imbalance but she did 
not allege tinnitus.  Her statement that she has received 
emergency room treatment at the VA Medical Center for her 
symptoms is unsupported and it renders her statements of 
symptomatology untrustworthy.  In fact, during the May 1998 
VA examination, the veteran alleged numerous recurrent 
symptoms but they did not include recurrent tinnitus.  
Moreover, in assessing the symptoms associated with 
labyrinthitis, the VA physician commented that the veteran 
"does not consistently fall to one side or the other, and in 
fact, her physical examination, if anything, is mostly 
characterized by embellishment."  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against a compensable rating for tinnitus.  

Since the minimum schedular evaluation under the above 
diagnostic codes has not been met, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.31 (1999).  


In this case the evidence is not evenly balanced and the 
disability picture does not more nearly approximate the 
criteria required for a compensable rating.  38 C.F.R. § 4.7 
(1999).  

The Board finds that the preponderance of the evidence shows 
that the veteran's labyrinthitis is not manifested objective 
findings supporting a diagnosis of vestibular disequilibrium 
causing occasional dizziness, evidence of hearing impairment 
or suppuration, or probative evidence showing moderate 
impairment manifested by tinnitus and occasional dizziness.  
Consequently, the Board concludes that the criteria for a 
compensable rating for service connection for labyrinthitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.  
§§ 4.1, 4.2, 4.3, 4.31, 4.87a, Diagnostic Code 6204 (1998) 
(effective prior to June 10, 1999); 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (1999) (effective June 10, 1999).

Since the veteran is in receipt of one continuous percentage 
rating and the Board has not herein assigned any increase, 
the question of staged ratings is not at issue.  Such review 
is consistent with the Court's decision in Fenderson.  


ORDER

Entitlement to a compensable disability rating for service 
connection for labyrinthitis is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals






